COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                    NO. 2-10-068-CV

IN RE JEFFREY COOK                                                           RELATOR

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION1
                                        ------------

         The court has considered relator=s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator=s petition for writ of

mandamus is denied.

         Relator shall pay all costs of this original proceeding, for which let execution

issue.



                                                       PER CURIAM


PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: June 8, 2010




    1
    See Tex. R. App. P. 47.4, 52.8(d).